                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


LISA D. WHYTE,

                           Plaintiff,

             v.                                       Case No. 18-CV-1274

ANDREW M. SAUL,

                           Defendant.


                                          ORDER


      Plaintiff Lisa Whyte filed this action seeking judicial review under 42 U.S.C.

§ 405(g) of the Commissioner’s decision denying her application for disability insurance

benefits. The matter was reassigned to this court in October 2019 after the parties

consented to magistrate judge jurisdiction. (ECF Nos. 19-21.) On October 25, 2019, the

court issued a decision reversing the Commissioner’s decision and remanding the matter

for further proceedings. (ECF No. 22.) Judgment was entered three days later. (ECF No.

23.) On November 25, 2019, the Commissioner filed a motion to alter or amend the

judgment pursuant to Fed. R. Civ. P. 59(e). (ECF No. 29.) Because the Commissioner has

failed to offer newly discovered evidence or show that the court made a manifest error of

law or fact, the motion will be denied.
                                        DISCUSSION

       In its decision, the court determined, among other things, that the ALJ erred in

evaluating and assigning weight to the opinion of Whyte’s treating neurologist, Dr.

Bhupendra O. Khatri, and in assessing Whyte’s statements concerning the intensity,

persistence, and limiting effects of her symptoms. The Commissioner seeks

reconsideration of these findings.

I.     Applicable law

       Rule 59(e) permits a losing party to seek to alter or amend a judgment “when there

is newly discovered evidence or there has been a manifest error of law or fact.” Harrington

v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006) (citing Bordelon v. Chi. Sch. Reform Bd. of

Trs., 233 F.3d 524, 529 (7th Cir. 2000)). “It does not provide a vehicle for a party to undo

its own procedural failures, and it certainly does not allow a party to introduce new

evidence or advance arguments that could and should have been presented to the district

court prior to the judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir.

2013) (quoting Bordelon, 233 F.3d at 529). “The decision whether to grant or deny a Rule

59(e) motion is entrusted to the sound judgment of the district court.” In re Prince, 85 F.3d

314, 324 (7th Cir. 1996) (citing LB Credit Corp. v. Resolution Trust Corp., 49 F.3d 1263, 1267

(7th Cir. 1995)).




                                               2
II.        Analysis

           A.    Dr. Khatri

           In February 2016 Dr. Khatri noted that Whyte was “doing well” overall but that

she “continue[d] to have significant and disabling[] fatigue issues.” (Tr. 860, 941.) The

ALJ assigned little weight to Dr. Khatri’s opinion because: (1) “his opinion infringe[d] on

a matter reserved for the Commissioner”; (2) he “fail[ed] to provide a function-by-

function analysis”; (3) his opinion “appear[ed] incongruent with his own treatment notes,

which show [Whyte’s] fatigue improving with Nuvigil and [Whyte] doing well overall”;

and (4) his opinion was “inconsistent with [Whyte’s] objective findings during

consultative examination.” (Tr. 22.) In reversing the ALJ’s decision, the court determined

that those were not good reasons for discounting the opinion of “a highly trained

neurological specialist who personally observed and examined [Whyte] over multiple

treatment visits.” (ECF No. 22 at 6-10.) The Commissioner maintains that the ALJ’s

reasons were valid and that the court improperly reweighed the evidence. (ECF No. 29

at 2-8.)

           First, the Commissioner argues that the court erroneously concluded that the ALJ

erred when he discounted Dr. Khatri’s opinion because it was an opinion on an issue

reserved for the Commissioner. (ECF No. 29 at 2-4.) In its decision, the court noted

Seventh Circuit case law holding that treating source opinions on issues reserved for the

Commissioner are not improper and should not be ignored. (ECF No. 22 at 8 (citing


                                               3
Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012)).) The Commissioner contends that

“an ALJ properly considers the fact that a medical source opined on an issue reserved to

the Commissioner as one factor in evaluating that opinion, so long as the ALJ also

considers other regulatory factors in evaluating the opinion.” (ECF No. 29 at 3.) The case

cited in support, Filus v. Astrue, 694 F.3d 863 (7th Cir. 2012), does not read so broadly,

and, in fact, appears in conflict with other controlling authority. See, e.g., Hamilton v.

Colvin, 525 F. App’x 433, 439 (7th Cir. 2013); Garcia v. Colvin, 741 F.3d 758, 760 (7th Cir.

2013). Moreover, as discussed below, the ALJ’s other reasons for rejecting Dr. Khatri’s

opinion are infirm. The Commissioner, therefore, has not shown that the court made a

manifest error of law when it concluded that the ALJ’s first reason for discounting Dr.

Khatri’s opinion was deficient.

       Second, the Commissioner argues that the court erred in finding that the ALJ

improperly identified Dr. Khatri’s failure to provide a function-by-function analysis as a

reason for discounting his opinion. (ECF No. 29 at 4.) The Commissioner maintains that,

while “doctors are not required to provide a functional assessment of a claimant’s work

abilities, . . . the fact that a medical source’s opinion does not include any functional

limitations is a valid factor for the ALJ to consider in evaluating that opinion under

Seventh Circuit precedent.” (Id.) The cases cited by the Commissioner generally show

that an ALJ may discount an opinion from a treating source that fails to reflect a judgment

about the nature and severity of a claimant’s impairments. But Dr. Khatri’s statement that


                                             4
Whyte continued to suffer significant and debilitating fatigue does go to the severity of

her multiple sclerosis (MS) and associated symptoms.

      Third, the Commissioner argues that the court incorrectly interpreted treatment

records concerning Whyte’s alleged improvement with medication. (ECF No. 29 at 5-6.)

The Commissioner maintains that the exhibits cited by the ALJ, 10F (Tr. 843-72) and 19F

(Tr. 930-78), show that Whyte’s fatigue was controlled with medication. However, some

of those records were authored by providers other than Dr. Khatri. (See Tr. 857, 858, 953,

957, 965, 977.) Dr. Khatri merely noted that Nuvigil helped with Whyte’s fatigue. (Tr. 854,

855, 859.) He never indicated that the medication completely relieved Whyte’s symptoms

or enabled her to engage in sustained activity. As such, Dr. Khatri’s opinion that Whyte

suffered significant and debilitating fatigue was not inconsistent with his treatment notes

stating that Whyte’s fatigue was better with medication.

      Finally, the Commissioner argues that the court erred in finding that Dr. Khatri’s

treatment notes did not undermine his work-preclusive opinion. (ECF No. 29 at 6-7.) The

Commissioner emphasizes that, despite suffering from relapsing-remitting MS, “Dr.

Khatri consistently documented that [Whyte’s] MS was ‘doing well’ with normal physical

exam findings.” (Id. at 6.) That is true. But, as the court has already determined, “Dr.

Khatri’s description of how Whyte presented on the days of her appointments did not

necessarily capture her ability to work on a sustained basis.” (ECF No. 22 at 9 (citing

Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018)).) Likewise, the normal physical


                                            5
exams cited by the ALJ do not appear to have tested Whyte’s main symptom, fatigue. The

Commissioner has not shown that analysis to be a manifest error of law or fact.

       B.     Subjective-symptom evaluation

       The Commissioner also argues that the court erred in finding that the ALJ’s use of

boilerplate language in evaluating Whyte’s statements concerning the intensity,

persistence, and limiting effects of her symptoms constituted reversible error. (ECF No.

29 at 8-11.) However, the court did not base its decision to remand on the ALJ’s use of the

“not entirely consistent” boilerplate language. Rather, the court determined that the ALJ

“used inconsistent standards for evaluating Whyte’s subjective symptoms,” making it

impossible to tell if he used the correct one. (ECF No. 22 at 14-15.) The court also

determined that “the ALJ’s evaluation of Whyte’s subjective symptoms lacks explanation

and support in the record,” as the ALJ “failed to explain how Whyte’s complaints of

extreme fatigue were inconsistent with the relatively ‘normal’ objective medical findings”

and “overstated the extent of Whyte’s daily activities.” (Id. at 15-17.) The Commissioner

does not challenge those findings. Accordingly, he has failed to demonstrate an

entitlement to relief under Rule 59(e) with respect to the court’s review of the ALJ’s

subjective-symptom evaluation.

       IT IS THEREFORE ORDERED that the Commissioner’s Rule 59(e) Motion to

Alter or Amend Judgment (ECF No. 29) is denied.




                                            6
Dated at Milwaukee, Wisconsin this 21st day of January, 2020.



                                        _________________________
                                        WILLIAM E. DUFFIN
                                        U.S. Magistrate Judge




                                    7
